DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “the introduced gas having a composition adjusted so that the oxygen concentration in the spatial region within the . . . is 20% or less.  The written description lacks any disclosure of how the composition is adjusted.  Appropriate correction required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 set forth an inert gas.  Claim 1 sets forth a gas.  It is unclear whether the inert gas is the same as the gas recited in claim 1 or in addition thereto.  Appropriate clarification/correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2005-246504 A) in view of Obata (JP 2008-229810 A) and Morimura (US Pub. No. 2018/0126567 A1)
(Claim 1) Higuchi et al. (“Higuchi”) discloses a method for processing a workpiece by using a diamond tool (¶ 0010) in processing the workpiece, the diamond tool (¶ 0010) having a distance or spatial region of 3 cm (¶ 0012) from the contact point between the cutting edge and the workpeice (¶¶ 0011-0013, 0017-0021).  Higuchi discloses that the method involves the creation of a low oxygen concentration by injecting nitrogen gas around the cutting edge (¶¶ 0012-0013, 0017-0018).  The introduced gas having a composition adjusted to reduce oxygen concentration in the spatial region (¶¶ 0012-0013, 0017-0018).  That is, the reference discloses the control of oxygen partial pressure within the composition of the gas in order to increase diamond tool life.  Higuchi does not explicitly disclose the ppm of nitrogen in the diamond tool, the temperature of 400°C or lower at a contact point of the workpiece and the diamond tool (but see ¶ 0011) or having an oxygen concentration of 20% or less (but see ¶¶ 0004, 0012-0013, 0017-0018) or a processing chamber for the tool and workpiece.  Yet, the cutting temperature and the oxygen concentration at the cutting edge and workpiece intersection are result-effective variables because both impact wear upon the tool (¶ 0004).  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Higuchi with a temperature of 400°C or lower at a contact point of the workpiece and the diamond tool as well as an oxygen concentration of 20% or less in order to optimize tool life and wear reduction.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Obata discloses a cutting tool including a vapor-phase synthesized single crystal diamond having 1 ppm or more and 100 ppm or less of nitrogen atoms (¶ 0007).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method 
Morimura discloses a tool (100) and a workpiece being disposed inside a processing chamber (Fig. 1; ¶ 0022).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Higuchi with the tool and the workpiece being disposed inside a processing chamber as taught by Morimura in order to prevent the spread of swarf and the like and provide safety for the operator (¶ 0022).
(Claim 2) The diamond tool is a cutting tool (Higuchi ¶ 0010).
(Claim 3) The spatial region contains an inert gas (Higuchi ¶¶ 0011-0013, 0017-0021).
(Claim 4) The inert gas is nitrogen (Higuchi ¶¶ 0011-0013, 0017-0021).
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Higuchi reference does not discloses an introduced gas having a composition adjusted.  Applicant also argues that the claimed method results in unexpected results, which makes it nonobvious.  Examiner disagrees.
The Higuchi reference, as discussed in the Rejection above, discloses the adjustment of the gas composition during injection.  The reference explicitly discusses the amount of oxygen introduced into the gas flow.  While the composition change claimed is not ultimately clear as to how it is done, the prior art nonetheless reads upon the limitation.  As such, the prior art reads upon the claimed method.
Relative to unexpected results, the Higuchi reference already recognizes that oxygen concentration near the cutting edge results in increased life of the cutting edge of a single .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722